                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

                  v.

 BILLY MICHAEL WALKER,                    Case No. 3:20-cr-00068-SLG-DMS-1

                       Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 18. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 1 of the Indictment, which

is a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of

Firearm.

      Judge Smith issued a Final Report and Recommendation at Docket 26, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 1 of the Indictment.        No objections to the Final Report and

Recommendation have been filed.




     Case 3:20-cr-00068-SLG-DMS Document 28 Filed 12/02/20 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment – Felon in Possession of Firearm, and Defendant is

adjudged GUILTY of Count 1. The Final Pretrial Conference scheduled for

December 22, 2020 and the Trial by Jury scheduled for January 4, 2021 are each

VACATED. An Imposition of Sentence hearing is confirmed for February 11, 2021

at 12:00 p.m. in Virtual Courtroom 2.

      DATED this 2nd day of December, 2020 at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00068-SLG-DMS, USA v. Walker
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00068-SLG-DMS Document 28 Filed 12/02/20 Page 2 of 2
